Case 1:21-cv-01907-RBJ Document 1-15 Filed 07/14/21 USDC Colorado Page 1 of 3




                           EXHIBIT G
Case 1:21-cv-01907-RBJ Document 1-15 Filed 07/14/21 USDC Colorado Page 2 of 3



      Community Planning & Permitting
      Courthouse Annex • 2045 13th Street • Boulder, Colorado 80302 • Tel: 303.441.3930
      Mailing Address: P.O. Box 471 • Boulder, Colorado 80306 • www.bouldercounty.org



      April 6, 2021

      To: Denver Water
      From: Summer Frederick, AICP – Planning Division Manager
      Re: Docket SI-20-0003: Gross Reservoir & Dam Expansion

      Per Article 8-508.C.12 of the Boulder County Land Use Code, the Community Planning &
      Permitting (formerly Land Use) staff is charged with reviewing application materials
      required in Article 8-507 for compliance with the Comprehensive Plan, purpose and intent
      of Article 8, criteria found in Article 8-511, sound planning, and comments from referral
      agencies and individuals. Community Planning & Permitting (CP&P) staff recognizes that
      the revised and additional materials submitted in February of 2021 provide responses to
      specific, individual comments made by CP&P staff. However, staff finds that the submitted
      response do not adequately address the referral comments, nor provide adequate information
      as was requested.

      As a response to a number of staff’s comments, Denver Water refers to information found
      within application materials submitted for the FERC permitting process and reviewed by
      various federal agencies. For example, staff commented that data used to establish the need
      for the proposed project in the Integrated Water Plan is out-of-date and requested recent
      data. Rather than providing any additional data, Denver Water states, “[b]ecause Denver
      Water cannot implement an alternative not selected by the Corps and FERC, there is no
      reason or opportunity to revisit the GRE Project’s purpose and need or alternatives to the
      GRE Project at this stage of the process.” Boulder County’s Activity and Areas of State
      Interest (1041) application process is separate from the federal permitting processes Denver
      Water previously participated in. Therefore, to perform a complete and thorough analysis of
      the application for compliance with the1041 criteria, information that is additional or
      different from the information submitted to federal agencies is required. The information
      submitted for Denver Water’s FERC permit provides does not provide the information
      needed for staff to accurately analyze Denver Water’s proposal in the context of the
      requirements, standards, and intentions found in Article 8 of the Boulder County Land Use
      Code.

      Additionally, Denver Water’s response materials indicate that several Plans and Studies
      required by the FERC permitting process will be provided to Boulder County for review on
      a timeline that is associated with the FERC permitting requirements. Response materials
      state that, “Denver Water expects that its preparation of plans will run concurrent with and
      will not delay, the 1041 process. Pausing the 1041 process until the completed plans are
      provided to FERC in July 2021 would jeopardize Denver Water’s ability to comply with the
      construction deadlines in the FERC Order.” The County’s 1041 criteria do not contain
      provisions that allow an applicant to withhold information based upon the applicant’s
      preferred timeline for providing such information.


      Matt Jones County Commissioner   Claire Levy County Commissioner    Marta Loachamin County Commissioner
Case 1:21-cv-01907-RBJ Document 1-15 Filed 07/14/21 USDC Colorado Page 3 of 3




      Denver Water’s representations indicate the Plans and Studies will include information that
      is directly relevant to the review criteria and will likely influence staff’s analysis Denver
      Water’s proposal. For example,

             The Response states thatn updated Traffic Impact Study and a Traffic Management
             Plan will be available in the coming months. Without these documents, staff cannot
             adequately assess the potential effects of associated traffic on County roads, how
             existing transportation patterns may be interrupted, or possible climate change
             impacts that may result in the form of emissions from additional traffic.
             The Response states that Recreation Management Plan will be available at a later
             date. Without this Plan, staff does not have a clear understanding of how existing
             recreation opportunities may be lost or interrupted.
             Denver Water intends to amend/update the current Visual Resource Protection Plan.
             Without this amendment, staff cannot know the anticipated final visual impacts of
             the proposed development, nor can staff determine if proposed mitigation measures
             adequately address issues such as potential impacts to viewsheds, changes in
             appearance of forest canopies, or change unique landforms.

      Further, Denver Water submitted a draft Tree Removal Plan, but it did not include any
      specifics or commitments related to key issues in the 1041 analysis, such as the final
      destination of felled trees, specific road improvements, and proposed mitigation measures
      for noise generated by tree removal. Without this information, staff does not know the final
      haul routes associated with the removal of the felled trees, and, as a result, it cannot assess
      the potential impacts of the additional heavy truck traffic on county roads. Staff also cannot
      assess the impact of such a large amount of biomass to various potential final destinations,
      i.e., sort yards, landfills, or lumbermills.

      For the reasons stated above, staff finds that the current application submittal does not
      adequately address the identified issues or provide enough information to constitute a
      complete application. Therefore, staff requests that Denver Water provide complete
      responses to the second referral and the previously requested additional and up-to-date
      information.

      Thank you and let me know if you have any questions.
